Case 1:19-cv-04275-RLY-DML Document 1-21 Filed 10/21/19 Page 1 of 4 PagelD #: 180

INDIANA CIVIL RIGHTS COMMISSION

BRYANT GRAHAM, )
Complainant,
Vs. ICRC NO.: EMse18020098 AB
UNIVERSITY OF INDIANAPOLIS, |
Respondent.
ANSWER TO COMPLAINT

 

Respondent, the University of Indianapolis (the “University”), answers the Complaint of
Discrimination (“Complaint”) filed by Complainant, Bryant Graham (“Graham”), on
February 15, 2018, as follows:

1, On 2/13/18 Respondent discriminated against me based on my sex when it
terminated me from my Sous Chef position.

ANSWER: | The University denies the averments in the first sentence of the
Complaint.

2. I was employed by Quest Staffing and assigned to Respondent.

ANSWER: The University admits that, to the best of its knowledge, Graham
was employed by Quest Food Management Services. The University denies the remaining
averments in the second sentence of the Complaint.

3. [sic] November 2017 Quest HR Manager Ardella LNU advised, I was suspended
w/pay pending an investigation, for allegedly raping a minor.

ANSWER: The University is without knowledge or information sufficient to

form a belief regarding the averments in the third sentence of the Complaint.

US.116836759.02

 
Case 1:19-cv-04275-RLY-DML Document 1-21 Filed 10/21/19 Page 2 of 4 PagelD #: 181

4, My employment was reinstated after Respondent learned the allegation filed by a
female employee was unsubstantiated.

ANSWER: The University is without knowledge or information sufficient to
form a belief as to the truth of the allegations in the fourth sentence of the Complaint.

5. On 2/7/18 Ardella again advised, I was suspended w/pay (2/1718 — 2/13/18) [sic]
pending an investigation into the second allegation of raping a minor.

ANSWER: The University is without knowledge or information sufficient to
form a belief as to the truth of the allegations in the fifth sentence of the Complaint.

6. She requested I provide a written statement regarding the allegations against me.

ANSWER: The University is without knowledge or information sufficient to
form a belief as to the truth of the allegations in the sixth sentence of the Complaint.

7. On 2/13/18 Ardella contacted me to inform me that the investigation was
completed and I was terminated from Respondent and Quest.

ANSWER: The University denies that it ever employed Graham and, therefore,
denies that it terminated his employment. The University is without knowledge or information
sufficient to form a belief as to the truth of the remaining allegations in the seventh sentence of
the Complaint.

8. As a result of the investigation, criminal charges would be filed against me.

ANSWER: The University is without knowledge or information sufficient to
form a belief as to the truth of the allegations in the eighth sentence of the Complaint.

9. I provided Ardella with my written statement the evening of 2/14/18.

ANSWER: The University is without knowledge or information sufficient to

form a belief as to the truth of the allegations in the ninth sentence of the Complaint.

US.116836759.02

 
Case 1:19-cv-04275-RLY-DML Document 1-21 Filed 10/21/19 Page 3 of 4 PagelD #: 182

10. I believe Respondent has repeatedly falsely accused me a [sic] raping a minor as
pretext to discriminate against me based on my sex,

ANSWER: The University denies the allegations in the tenth sentence of the
Complaint.

11. Tam seeking all available remedies for a violation of Title VII of the Civil Rights.
Act of 1964, as amended, and the Indiana Civil Rights Law.

ANSWER: The University admits that Graham purports to seek all available
remedies under Title VII of the Civil Rights Act of 1964, as amended, and the Indiana Civil
Rights Law. The University denies that it violated Title VII of the Civil Rights Act of 1964, as
amended, the Indiana Civil Rights Law, or any other law respect to Graham; denies that Graham
is entitled to any relief; denies any remaining averments in the eleventh sentence of the
Complaint; and denies each and every averment in the Complaint not expressly admitted in this
Answer.

WHEREFORE, the University denies that Graham is entitled to any relief under his
Complaint or any of the averments contained therein and respectfully requests that Graham take
nothing by way of his Complaint, that the Indiana Civil Rights Commission dismiss the

Complaint with a finding of no probable cause, and for all other appropriate relief.

US.116836759.02

 
Case 1:19-cv-04275-RLY-DML Document 1-21 Filed 10/21/19 Page 4 of 4 PagelD #: 183

Respectfully submitted,

FAEGRE BAKER DANIELS LLP

By: Amae Ye. Mls

Amanda L. Shelby

300 North Meridian Street, suite 2700
Indianapolis, IN 46204

Telephone: (317) 237-0300

Facsimile: (317) 237-1000

E-mail: amanda.shelby@FaegreBD.com

Attorneys for Respondent, University of Indianapolis

US.116836759.02

 
